                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

MARK ANTHONY STERLING,                           )
                                                 )
               Plaintiff,                        )
                                                 )
         V.                                      )        No. 1: 18-cv-257-NCC
                                                 )
CAPE GIRARDEAU COUNTY                            )
SHERIFF'S OFFICE, et al.,                        )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon plaintiff Mark Anthony Sterling's "Motion to

Withdraw 42 U.S.C. 1983." (Docket No. 13). Therein, plaintiff states he "wishes the Court to

withdraw this existing case without prejudice." Id. The Court construes plaintiffs motion as a

notice of voluntary dismissal filed pursuant to Rule 41(a) of the Federal Rules of Civil

Procedure, and will order the dismissal of this case, without prejudice. This dismissal will not

count as a "strike" under 28 U.S.C. § 1915(g).

       According! y,

       IT IS HEREBY ORDERED that plaintiffs Motion to Withdraw (Docket No. 13) is

GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED, without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.
                   /) ;..si
                                                                               1
       Dated thiso</         day of February, 2019.                        /       /~

                                                 ~2...i·/£/7/?Le_)
